           Case 1:20-cv-02205-VSB Document 28 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                  12/10/2020
                                                          :
C.Q.,                                                     :
                                                          :
                                        Plaintiff,        :
                                                          :      20-CV-2205 (VSB)
                      -against-                           :
                                                          :           ORDER
ESTATE OF DAVID ROCKEFELLER et                            :
al.,                                                      :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 1, 2020, Plaintiff filed its First Amended Complaint, later marked as a

deficient pleading by the Clerk of Court. (Doc. 23.) On December 2, 2020, I ordered

Defendants to file a letter within seven (7) days indicating whether their pending motion to

dismiss Plaintiff’s initial complaint, (Doc. 20), should be deemed moot without prejudice to

refile a new motion to dismiss or if I should evaluate that existing motion to dismiss with regard

to the allegations in the amended complaint, (Doc. 26.) On December 9, 2020, Defendants

requested that I deem their pending motion to dismiss moot, indicating that they would file a new

motion to dismiss to address the allegations in Plaintiff’s First Amended Complaint. (Doc. 27.)

Defendants represent that “[t]he parties are currently discussing service and a briefing schedule.”

(Id.) Accordingly, it is hereby:

        ORDERED that Plaintiff shall re-file its First Amended Complaint on or before

December 14, 2020, to address any deficiencies raised by the Clerk of Court.

        IT IS FURTHER ORDERED that Defendants’ request that their pending motion to

dismiss the initial complaint be deemed moot without prejudice is GRANTED.
         Case 1:20-cv-02205-VSB Document 28 Filed 12/10/20 Page 2 of 2




       IT IS FURTHER ORDERED that the parties shall file a joint proposed briefing schedule

for any motion to dismiss that Defendant intends to file regarding the First Amended Complaint

by December 18, 2020.

       The Clerk is directed to terminate the open motion at Document 20.

SO ORDERED.

Dated: December 10, 2020
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge
